
	
		II
		112th CONGRESS
		2d Session
		S. 3280
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2012
			Mr. Johanns (for
			 himself, Mr. Alexander,
			 Mr. Boozman, Mr. Coburn, Mr.
			 Corker, Mr. Cornyn,
			 Mr. Enzi, Mr.
			 Isakson, Mr. Portman,
			 Mr. Rubio, Ms.
			 Snowe, Mr. Chambliss, and
			 Mr. Burr) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To preserve the companionship services exemption for
		  minimum wage and overtime pay under the Fair Labor Standards Act of 1938.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Companionship Exemption Protection
			 Act.
		2.DefinitionsSection 3 of the Fair Labor Standards Act of
			 1938 (29 U.S.C. 203) is amended by adding at the end the following:
			
				(z)(1)Except as provided in paragraph (2),
				companionship services as used in section 13(a)(15), means those
				services which provide fellowship, care, and protection for individuals who,
				because of advanced age or physical or mental infirmity, are unable to care for
				themselves, including but not limited to, non-medical in-home care or household
				work related to the care of the aged or infirm individuals (such as meal
				preparation, bed making, washing of clothes, errands, assistance to
				appointments, laundry, medication reminders, bathing, assistance with
				incontinence and grooming, and other similar services). Such term may also
				include the performance of general household work.
					(2)Companionship services shall
				not include services relating to the care and protection of the aged or infirm
				which require and are performed by trained medical personnel, such as a
				registered or practical nurse.
					(aa)Domestic service employment as
				used in section 13(a)(15), means services of a household nature performed by an
				employee in or about a private home (permanent or temporary), including but not
				limited to, employees such as cooks, waiters, butlers, valets, maids,
				housekeepers, nannies, nurses, janitors, laundresses, caretakers, handymen,
				gardeners, home health aides, personal care aides, chauffeurs of automobiles
				for family use, and babysitters employed on other than a casual basis.
				(bb)Third-party employment as used
				in section 13(a)(15), means employees who are engaged in providing
				companionship services and who are employed by an employer or agency other than
				the family or household using their services, whether or not such an employee
				is assigned to more than one household or family in the same workweek to
				provide companionship
				services.
				.
		3.Preservation of
			 the companionship services exemptionParagraph (15) of section 13(a) of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 213(a)(15)) is amended—
			(1)by inserting
			 (including through third-party employment) after
			 companionship services; and
			(2)by striking
			 (as such terms are defined and delimited by regulations of the
			 Secretary).
			
